ACCEPTED
                                                                                                     12-15-00193-CV
                                                                                        TWELFTH COURT OF APPEALS
                                                                                                      TYLER, TEXAS
                                                                                              10/21/2015 10:12:48 AM
                                                                                                           Pam Estes
                                                                                                              CLERK

                                      NO. 12-15-00193-CV

                                                                                   FILED IN
 IN RE                                          §     IN THE COURT OF APPEALS
                                                                    12th COURT OF APPEALS
                                                §                             TYLER, TEXAS
                                                §                       10/21/2015 10:12:48 AM
 JAMIE MAJORS                                   §     TWELFTH      DISTRICT PAM ESTES
                                                §                                Clerk
                                                §
 RELATOR                                        §     TYLER, TEXAS

            FIRST AMENDED MOTION FOR TEMPORARY RELIEF
      (REQUEST FOR EMERGENCY STAY OF TRIAL COURT PROCEEDINGS)

TO THE HONORABLE JUSTICES OF SAID COURT:

       Now comes JAMIE MAJORS, RELATOR in the above-styled and numbered cause and

MOVANT herein, and moves this Court to grant a temporary stay of the trial court proceeding,

and for good cause shows the following:

       1.      This case is currently pending before this Court on application or petition for writ

of mandamus from the County Court at Law, Anderson County, Texas the Honorable Jeff Doran,

presiding judge;

       2.      The petition for writ of mandamus was filed with this Court on July 29, 2015;

       3.      Respondent and Real Party in Interest Heather Majors has set a final hearing for

tomorrow October 21, 2015 at 1:30 pm before the County Court at Law of Anderson County,

Texas on a Motion for Enforcement and Contempt in an attempt to compel the children the

subject of this suit to Texas from Virginia;

       4.      The case is on petition for writ of mandamus arising out of a claim that the

County Court at Law of Anderson County, Texas should have declined jurisdiction pursuant to

section 152.202(a)(1) of the Texas Family Code. Movant contends that allowing the court to

proceed to judgment with the court’s jurisdiction at the core of the complaint presents a
significant risk of harm to the parties involved since depending on this Court’s determination of

the request for a writ of mandamus, any action taken by the lower court could be improper.

       WHEREFORE, PREMISES CONSIDERED, Movant prays that this Court: grant this

request for a temporary stay pending determination of the petition for writ of mandamus or until

further order of this Court, and for such other and further relief as the Court may deem

appropriate.

                                            Respectfully submitted,

                                            By:/s/ Jeffrey L. Coe
                                                    Jeffrey L. Coe
                                                    Attorney at Law
                                                    State Bar No. 24001902
                                                    1000 N. Church St.
                                                    P.O. Box 1157
                                                    Palestine, TX 75802-1157
                                                    Tel. (903) 723-0331
                                                    Fax. (888) 651-6851
                                                    Attorney for Movant

                               CERTIFICATE OF SERVICE

      I hereby certify that a true copy of the above Motion for Temporary Relief has this day,
October 20, 2015, been sent via email transmission, to the following:

       VIA HAND DELIVERY                            VIA ELECTRONIC DELIVERY
       Honorable Jeff Doran                         Office of the Attorney General of Texas
       County Court at Law – Anderson County        John B. Worley
       500 N. Church St.                            PO Box 12017
       Palestine, Texas 75801                       Austin, Texas 78711-2017
                                                    john.worley@texasattorneygeneral.gov
       VIA HAND DELIVERY
       Colin McFall
       Attorney at Law
       513 N. Church St.
       Palestine, Texas 75801


                                                    /s/ Jeffrey L. Coe
                                                    Jeffrey L. Coe,
                                                    Attorney at Law
              CERTIFICATE OF EFFORTS TO CONTACT ALL PARTIES

       Jeffrey L. Coe, Attorney for Relator and Movant, contacted Colin McFall on October 20,

2015 and Deterrean Gamble on October 21, 2015 notifying them in person that it was the intent

of Movant to file this Motion for Temporary Relief expeditiously as a result of the scheduled

hearing for tomorrow October 21, 2015 at 1:30 pm. Additionally, on October 21, 2015, Jeffrey

L. Coe, Attorney for Relator and Movant, contacted the County Court at Law of Anderson

County, Texas to notify the court of the filing of the request for Temporary Relief.

                                                     /s/ Jeffrey L. Coe
                                                     Jeffrey L. Coe,
                                                     Attorney at Law